

EXHIBIT 10.4
FORM OF AWARD AGREEMENT
2015 Stock Option Award Agreement
NCR Corporation 2013 Stock Incentive Plan
(Non-Statutory Stock Option)
You have been granted an option (the “Option”) under the NCR Corporation 2013
Stock Incentive Plan, as amended from time to time (the “Plan”), to purchase
from NCR Corporation (referred to herein as “NCR” or the “Company”) a number of
shares of common stock of NCR (“Shares”) at the price per Share (the “Exercise
Price”) as described on the stock option information page on the website
(www.netbenefits.fidelity.com) of NCR’s third‑party Plan administrator (the
“TPA”), subject to the terms and conditions of this 2015 Stock Option Award
Agreement (this “Agreement”) and the Plan. The Exercise Price shall not be less
than the Fair Market Value of a Share on the date of grant of the Option (the
“Grant Date”). The Capitalized terms used but not defined herein are defined in
the Plan.
1.Grant of Option. Your right to exercise the Option will expire on the tenth
(10th) anniversary (the “Expiration Date”) of the Grant Date, unless sooner
terminated due to your Termination of Employment as described below. If the
Expiration Date falls on a Saturday, Sunday or holiday, it will be deemed to
occur on the next following business day.
2.    Vesting. The Option will become nonforfeitable, and the portion of the
Option that has vested may be exercised to receive Shares (“Option Shares”), in
equal annual installments (subject to mathematical rounding performed by NCR’s
TPA) on each of the first (1st), second (2nd), third (3rd) and fourth (4th)
anniversaries of the Grant Date (each, a “Vesting Date”). This vesting schedule
is contingent upon your continuous employment with NCR or, if different, your
employer (the “Employer”) as of and until each of the Vesting Dates. In the
event of your Termination of Employment prior to the fourth (4th) anniversary of
the Grant Date, except as otherwise provided below, the Option will terminate
with respect to the then unvested portions. The Option is referred to in this
Agreement as “Vested” to the extent it has become vested pursuant to this
Section 2 or Section 3 below.
3.    Certain Events Resulting in Accelerated Vesting Date. The Plan provides
for what happens in connection with certain events resulting in accelerated
vesting of Awards. The following chart describes the more common events. Except
as otherwise provided below, in the event of your Termination of Employment
prior to the applicable Vesting Date for any reason, all unvested Stock Units
will automatically terminate and be forfeited and no shares or cash will be
issued or paid (as the case may be).
Termination Provisions
Termination Event
Treatment of Option
Death, Disability or Retirement
A pro rata portion of the Option will become Vested, determined by
(a) multiplying the number of Shares subject to the Option awarded pursuant to
this Agreement, by a fraction the numerator


1

--------------------------------------------------------------------------------



 
of which is the number of days that you completed as an employee of the Company
or an Employer between the Grant Date and the Termination of Employment due to
death, Disability or Retirement, and the denominator of which is 1,460 (the
“Pro‑rata Fraction”) and then (b) subtracting the portion of the Option that
Vested prior to your Termination of Employment. The Vested portion of the Option
may be exercised until the earlier of (i) the first (1st) year anniversary of
the date of death, Disability or Retirement, or (ii) the Expiration Date.


Termination for Cause


The Option will automatically terminate and the entire unexercised Vested and
unvested portion of the Option will be forfeited and will not be exercisable as
of the date of such Termination of Employment by the Company for Cause.
Termination Other than for Cause


The unvested portion of the Option will terminate and be forfeited in the event
of a Termination of Employment for a reason not otherwise described in this
chart, and the Vested portion may be exercised until the earlier of (a) the
ninetieth (90th) day after the date of your Termination of Employment, or (b)
the Expiration Date.
Change in Control Termination
or
Good Reason Termination


The Option shall be fully Vested immediately upon your Termination of Employment
due to a Change in Control termination or a Good Reason Termination, and the
Option may be exercised until the earlier of (i) the first (1st) anniversary of
your Termination of Employment, or (ii) the Expiration Date.



For purposes of this Agreement, “Disability” means a disability for which you
qualify for benefits from the NCR Long-Term Disability Plan or another long-term
disability plan sponsored by NCR or the Employer. “Retirement” means your
Termination of Employment when you are age 62 or older with at least 10 years of
continuous service with the Company and its Subsidiaries and Affiliates for the
period ending on the date of your Termination of Employment (but excluding
service with any entity whose stock or assets were acquired by the Company for
the period prior to such acquisition). “Termination other than for Cause”
includes, but is not limited to, involuntary Termination of Employment by NCR or
the Employer without Cause (as defined in the Plan) other than during the
twenty‑four (24) months following a Change in Control. “Change in Control
Termination” means a Termination of Employment by the Company, the Employer or
the continuing entity other than for Cause (as defined in the NCR Change in
Control Severance Plan, to the extent that you are a participant in the NCR
Change in Control Severance Plan at the time of such Termination of Employment;
otherwise as defined in the Plan and, for the avoidance of doubt, not including
any termination due to your Disability) occurring during the twenty-four (24)
months following a Change in Control wherein this Award is assumed, converted or
replaced by the continuing entity. “Good Reason Termination” means, if you are a
participant in the NCR Change in Control Severance Plan, or an NCR policy or
similar arrangement or individual agreement that defines “Good Reason” in the
context of a resignation following a Change in Control, your Termination of
Employment for Good Reason as so defined within twenty-four (24) months
following a Change in Control.

2

--------------------------------------------------------------------------------



Notwithstanding any provisions in this Agreement to the contrary other than
Sections 4, 11, 13, and 23, in the event a Change in Control occurs prior to a
Vesting Date and the Option award is not assumed, converted or replaced by the
continuing entity, the Option shall become fully Vested immediately prior to the
Change in Control.
4.    Confidentiality. By accepting this Award, except to the extent that
disclosure is required by applicable law or regulation, you agree to keep this
Agreement confidential and not to disclose its contents to anyone except your
attorney, your immediate family or your financial consultant, provided such
persons agree in advance to keep such information confidential and not to
disclose it to others. The Option will be forfeited if you violate the terms and
conditions of this Section 4.
5.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the common stock, the Award shall be equitably adjusted
in accordance with Section 3.04 of the Plan.
6.    Exercise of Option. The Option shall be exercisable in accordance with
procedures established by the administrator of NCR’s stock option program,
including broker‑assisted cashless exercises. In countries where deemed
mandatory, upon exercise, the purchase price will be paid by simultaneous sale
of the Option Shares exercised, in such a manner that NCR is not subject to
taxation upon grant of the option award.
To the extent legally permissible under applicable local laws, rules and
regulations, if the Option is Vested and outstanding on the Expiration Date (or
such earlier date that the Option would otherwise terminate pursuant to this
Agreement), then, the Option shall be automatically exercised on the Expiration
Date (or such earlier date that the Option would otherwise terminate pursuant to
this Agreement) without further action by you (or your beneficiary or estate),
if the Fair Market Value per Option Share exceeds the Exercise Price per Option
Share on such date. Any such automatic exercise shall be made in accordance with
net exercise procedures established by NCR and the administrator of NCR’s stock
option program, whereby NCR will withhold from the Option Shares the number of
Option Shares necessary to satisfy the Exercise Price. In no event shall NCR,
its employees or agents be liable for any direct, indirect, punitive,
incidental, special or consequential damages or any damages whatsoever arising
out of or in any related to the automatic exercise feature in this Section. By
accepting the Option, you agree to the automatic exercise of the Option pursuant
to this Section and the terms hereof.
7.    Settlement of Option Upon Exercise. Within a reasonable period after any
Vested portion of the Option is exercised, NCR will instruct its transfer agent
and/or TPA to credit you or your successor with the number of Option Shares you
exercised. Neither you nor your legal representative shall be, or have any of
the rights and privileges of, a stockholder of NCR in respect of any Shares
purchasable upon the exercise of the Option, in whole or in part, unless and
until NCR credits you with, or causes a credit to you of, such Option Shares.
8.    Withholding. (a) Prior to any relevant tax or tax withholding event (as
applicable) and as a condition of your receiving any Option Shares with respect
to which the Option has been exercised, you agree to make arrangements
satisfactory to NCR and/or the Employer to satisfy all

3

--------------------------------------------------------------------------------



income tax, social insurance tax, payroll tax, fringe benefits tax or other
Federal, state or local tax payment or withholding requirements or other tax
related items (collectively, “Tax-Related Items”) applicable to you as a result
of or related to your participation in the Plan. In this regard, you agree to
pay to NCR, including, at NCR’s sole discretion, through payroll withholding, a
cash amount equal to any amount of such Tax-Related Items required to be paid or
withheld with respect to the exercise of the Option; provided that you will be
required to pay any such amount prior to the tax or tax withholding event (as
applicable) and as a condition of your receiving the Option Shares to be issued
in respect of the exercise of the Option. Notwithstanding the foregoing
sentence, in lieu of paying NCR a cash amount equal to any amount of taxes
required to be withheld or paid with respect to the Tax-Related Items in respect
of the exercise of the Option, you may, to the extent permitted by NCR in its
sole discretion, elect to satisfy any such amount required to be withheld or
paid by either (A) instructing NCR to withhold Option Shares that are issuable
upon the exercise of the Option equal to the amount required to be withheld or
paid or (B) instructing NCR and any brokerage firm determined acceptable to NCR
for such purpose to sell on your behalf the whole number of Option Shares with
respect to which the Option has been exercised that NCR determines to be
appropriate to generate the cash proceeds sufficient to satisfy such Tax-Related
Items; provided that, any such sale or withholding of shares shall occur on the
date that the requirement to withhold or pay taxes arises or as soon as
practicable thereafter; provided further that, to the extent that you instruct
NCR and any brokerage firm to sell the Option Shares on your behalf pursuant to
this Section 8, you will be responsible for, and will indemnify and hold NCR and
the Employer harmless with respect to, any and all losses, costs, damages or
other expenses (including brokerage fees and other similar costs related
directly to any such sale of Option Shares) arising in connection with, or
related to, any such sale. You acknowledge that if, at the time any Option
Shares are sold to satisfy requirements relating to Tax-Related Items pursuant
to this Section 8(a), you are an executive officer of NCR subject to Section 16
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), any
such sale of Option Shares must be pursuant to an exemption from the
requirements under Section 16(b) of the Exchange Act.
(b) You acknowledge that, regardless of any action taken by NCR or the Employer,
the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by NCR or the
Employer. Depending on the withholding method, NCR may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent.
9.    Nontransferability. The Option is not transferable by you other than by
beneficiary designation, will or the laws of descent and distribution, and
during your lifetime, the Option may be exercised only by you or your guardian
or legal representative.
10.    Beneficiaries. Subject to the terms of this Agreement, you may, to the
extent permitted by the Senior Vice President, Corporate Services and Chief
Human Resources Officer (or his or her delegate) and such procedures of the TPA
as may be in effect from time to time, designate one or more beneficiaries to
receive all or part of the Option in case of your death, and you may change or
revoke such designation at any time in accordance with such procedures. In the
event of your death, any portion of the Option subject to such a designation
that has not been

4

--------------------------------------------------------------------------------



superseded, modified or revoked in accordance with such procedures will be
distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other portion of the Option not designated by you shall be
distributable to your estate. If there is any question as to the legal right of
any beneficiary to receive a distribution hereunder, the Option Shares in
question may be purchased by and distributed to your estate, in which event NCR
shall have no further liability to anyone with respect to the Option or such
Option Shares. For information about TPA beneficiary designation procedures, or
to revoke or change a beneficiary designation, please call Fidelity at
1-800-544-9354 (U.S. grantees) or 1-800-544-0275 (non-U.S. grantees), or at such
other number as provided by NCR or Fidelity. If you are a non-U.S. grantee,
please visit the following link for access to the toll-free number:
https://www.fidelity.com/customer-service/phone-numbers/overview.
11.    Noncompetition and Nonsolicitation. In exchange for the consideration you
are receiving pursuant to the terms of this Agreement, you agree that during
your employment with NCR and for a twelve month period after its termination (or
if applicable law mandates a maximum time that is shorter than twelve months,
then for a period of time equal to that shorter maximum period), regardless of
the reason for termination, you will not yourself or through others, without the
prior written consent of the Chief Executive Officer of NCR:
(a)    I FOR EMPLOYEES GRADE 18 AND ABOVE AS OF THE DATE OF THIS AGREEMENT
perform services, directly or indirectly in any capacity (including, without
limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve the same functions as those with respect to which
you worked for NCR within the last two years of your NCR employment; (iii) on
behalf of yourself or a person or entity in competition with NCR that is not one
of the named “Competing Organizations” either on the list below in this Section
11 or, as applicable, on the list currently in effect at the time of termination
of your NCR employment (available from the NCR Human Resources intranet website;
the list as of the Grant Date is set forth below in subparagraph (i)); and (iv)
anywhere within the United States, or in any State or territory thereof in which
NCR does or did business during your NCR employment, all of which States or
territories are deemed to be separately set forth here and the names of which
are incorporated by reference;
(a)    II FOR EMPLOYEES GRADE 17 AND BELOW AS OF THE DATE OF THIS AGREEMENT
perform services, directly or indirectly in any capacity (including, without
limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve the same functions as those with respect to which
you worked for NCR within the last two years of your NCR employment; (iii) on
behalf of yourself or a person or entity in competition with NCR that is not one
of the named “Competing Organizations” either on the list below in this Section
11 or, as applicable, on the list currently in effect at the time of termination
of your NCR employment (available from the NCR Human

5

--------------------------------------------------------------------------------



Resources intranet website; the list as of the Grant Date is set forth below in
subparagraph (i)); and (iv) within the territory where or for which you
performed such services within the two years preceding your termination to the
extent a specific geographic territory was assigned to you or, if no territory
was assigned to you, then within a 250-mile radius from the primary office or
other location where you worked during the last two years of your NCR
employment;
(b)    perform services, directly or indirectly in any capacity (including,
without limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve the same functions as those with respect to which
you worked for NCR within the last two years of your NCR employment; and (iii)
on behalf of any named “Competing Organization” either on the list below in this
Section 11 or, as applicable, on the list currently in effect at the time of
termination of your NCR employment (available from the NCR Human Resources
intranet website; the list as of the Grant Date is set forth below in
subparagraph (i));
(c)    directly or indirectly recruit, hire, solicit or induce, or attempt to
recruit, hire, solicit or induce, any employee of NCR, its Subsidiaries or
Affiliates, to terminate his or her employment with NCR, its Subsidiaries or
Affiliates; or
(d)    directly or by assisting others, solicit or attempt to solicit the
business of any NCR customers or actively sought prospective customers with
which you had material contact during the last two years of your NCR employment,
for purposes of providing products or services that are competitive with those
provided by NCR and its Affiliates. “Material contact” means the contact between
you and each customer or actively sought prospective customer (i) with which you
dealt on behalf of NCR, (ii) whose dealings with NCR were coordinated or
supervised by you, (iii) about whom you obtained confidential information in the
ordinary course of business as a result of your association with NCR, or (iv)
who receives products or services authorized by NCR, the sale or provision of
which results or resulted in compensation, commissions, or earnings for you
within the two years prior to the date of the your termination.
(e)    All references to “NCR” in this Section 11 shall be deemed to include its
Subsidiaries and Affiliates, and references to “NCR employment” shall be deemed
to include your employment, if any, by a company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “last two years of your NCR employment” may include both time as an NCR
employee and time as a Radiant Systems, Retalix Ltd, Digital Insight or Alaric
Ltd. employee.
(f)    The covenants contained within this Section 11 are a material component
of the consideration for this Agreement. If you breach any of these covenants,
NCR shall be entitled to all of its remedies at law or in equity, including but
not limited to money damages and injunctive relief. In the event of such a
breach, in addition to NCR’s other remedies, any unvested Options will be
immediately forfeited and deemed canceled, and you agree to pay immediately to
NCR the Fair Market Value of any Options that vested during the eighteen (18)
months prior to the date of your termination of employment (or if applicable law
mandates a

6

--------------------------------------------------------------------------------



maximum time that is shorter than eighteen (18) months, than for a period of
time equal to the shorter maximum period), without regard to whether you
continue to own the shares associated with such Options or not.
(g)    The twelve-month period set forth in this Section 11 shall be tolled and
suspended during and for the pendency of any violation of its terms, and for the
pendency of any legal proceedings to enforce any of the covenants set forth
herein, and all time that is part of or subject to such tolling and suspension
shall not be counted toward the twelve-month duration of the applicable
covenant. By way of example, if immediately following your departure from NCR
you accept employment with a competitor that is prohibited by the noncompetition
covenant contained in this Section 11, and work for such competitor for six
months before NCR obtains a judicial or arbitral order terminating or modifying
that employment, your twelve-month noncompetition period shall not commence
until after you have commenced compliance with that order.
(h)    Subsections (a) and (b) of this Section 11 do not apply to you if,
following the termination of your NCR employment, you continue to reside or work
in California.
(i)    For purposes of this Agreement, “Competing Organizations” shall be the
following as of the Grant Date including the subsidiaries and affiliates of
each. The list of Competing Organizations is updated and revised from time to
time, and such updated lists shall be deemed a part of this Agreement; updated
lists can be obtained from the NCR intranet website at:
https://intranet.ncr.com/indexphp?option=com_content&view=frontpage&Itemid=8175.
Financial Services
Gilbarco Veeder-Root
Travel
 
ACI Worldwide
GK Software
Arinc.
 
Alkami
Hewlett-Packard Corporation
IER
 
Burroughs
Infor
Mobile Travel Technologies
 
Diebold
Itasca
SITA
 
Eastcom
Kiosk Info Sys (KIS)
Integrated Printer Solutions
 
FIS
LOC Software
Alliance (Australia)
 
Fiserv
LoyaltyLab
Alpha Paper
 
Glory
Magstar
App
 
GRG Banking Equipment
Manhattan Associates
Cenveo
 
GRG International
M19 Retail
DATA Business Forms
 
Hitachi
Microsoft Dynamics (Retail)
Documotion
 
Hitachi-Omron Term Sys (Leadus)
Oracle, including Micros
MaxStick
 
Hyosung
PAR Technology
McDermott
 
Jack Henry
Pinnacle Corporation
PMI
 
KAL (Korala Associates)
POSitech
Reder & Schlinmann
 
LG N-Sys
Red Book Connect
RiteMade
 
Malauzai
Retail Pro International
RR Donnelly
 
Nautilus Hyosung
Retaligent
Schades-Heipa
 
OKI
Revel
WS Packaging
 


7

--------------------------------------------------------------------------------



Phoenix Interactive
RTC Quaterion Group
Telecom & Technology
 
Q2
ShopKeep
Dimension Data
 
Vsoft
Spartan
Getronics
 
Wescom Resources Group
SPSS
Logicalis
 
Wincor Nixdorf
Toshiba TEC
Nscglobal
 
Retail & Hospitality
Tradestone Software
TeleSource
 
Aldata
Unica
Unisys
 
CompuCom
Useablenet
NCR Services
 
ECRS
Verifone
Tolt Solutions including Kyrus
 
Epicor
Vista
CompuCom
 
Escalate
Wand
Computer Sciences Corporation
 
Fujitsu
Wincor Nixdorf
Hewlett-Packard Corporation
 
FuturePOS
 
 
 



12.    Dispute Resolution. By accepting this Award, you agree that, where
permitted by local law, any controversy or claim arising out of or related to
this Agreement or your employment with NCR, its Subsidiaries or Affiliates shall
be resolved by binding arbitration; the obligation to arbitrate shall also
extend to and encompass any claims that you may have or assert against any NCR
employees, officers, directors or agents. The arbitration shall be pursuant to
the then current rules of the American Arbitration Association and shall be held
in New York City for employees residing or having a primary NCR business
location in the United States; for employees residing or having a primary NCR
business location outside the United States, where permitted by local law the
arbitration shall be conducted in the regional headquarters city of your NCR
business organization pursuant to the rules of a reputable national or
international arbitration organization. The arbitration shall be held before a
single arbitrator who is an attorney. The arbitrator’s decision and award shall
be final and binding and may be entered in any court having jurisdiction. Issues
of arbitrability shall be determined in accordance with the U.S. federal
substantive and procedural laws relating to arbitration; in all other respects,
this Agreement shall be governed by the laws of the State of Georgia in the
United States, without regard to its conflict-of-laws principles. Each party
shall bear its own attorney fees associated with the arbitration; other costs,
and the expenses of the arbitration, shall be borne as provided by the rules of
the American Arbitration Association. If any portion of this Section 12 is held
unenforceable, it shall be severed and shall not affect the duty to arbitrate
nor any other part of this Section 12.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
any of the covenants set forth in Section 11 or Section 15, NCR will sustain
irreparable injury and will not have an adequate remedy at law. As a result, you
agree that in the event of your breach any of the Section 11 or Section 15
covenants NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief pending
appointment of an arbitrator and completion of an arbitration, and in such
instance shall not be required to post a bond.
13.    Compensation Recovery Policy. By accepting the Option, you acknowledge
and agree that, to the extent the Option constitutes “Covered Incentive
Compensation” subject to the

8

--------------------------------------------------------------------------------



terms of NCR’s Compensation Recovery Policy, as the same may be in effect from
time to time (the “Compensation Recovery Policy”), then, notwithstanding any
other provision of this Agreement to the contrary, you may be required to
forfeit the Option or repay any or all of the Option Shares pursuant to the
terms of the Compensation Recovery Policy. Further, you acknowledge and agree
that NCR may, to the extent permitted by law, enforce any repayment obligation
pursuant to the Compensation Recovery Policy by reducing any amounts that may be
owing from time to time by NCR to you, whether as wages, severance, vacation pay
or in the form of any other benefit or for any other reason.
14.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award materials (“Data”) by and
among, as applicable the Employer, NCR, its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in NCR, details of all Options or other entitlement to shares
of stock awarded, cancelled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plan.
You understand that Data will be transferred to the TPA or such other stock plan
service provider as may be selected by NCR in the future, which is assisting NCR
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (for example, the United States)
may have different data privacy laws and protections than your country. You
understand that if you reside outside the United States you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize NCR, the TPA
and any other possible recipients which may assist NCR (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that NCR would not be able to grant you
Options or other equity awards or administer or maintain such awards. Therefore,
you understand that refusing or withdrawing your consent may affect your ability
to participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

9

--------------------------------------------------------------------------------



15.    Protection of Confidential Information. In exchange for the consideration
you are receiving pursuant to the terms of this Agreement, you agree that during
your employment with the Company or an Employer and at all times thereafter (or
if applicable law mandates a maximum time, then for a period of time equal to
that shorter maximum period) you agree to keep strictly confidential all
confidential or trade secret information or material for so long as that
information or material remains confidential or trade secret, as applicable.
Upon termination of your employment with the Company or an Employer, you will
surrender to the Company or your Employer any and all copies, including in
electronic form, of Company and Employer confidential information and Company
and Employer intellectual property and cease to maintain any copies of such
information or intellectual property.
16.    Application to Other Compensation. Your participation in the Plan is
voluntary. The value of the Option is an extraordinary item of income, is not
part of your normal or expected compensation and shall not be considered in
calculating any severance, redundancy, end of service payments, bonus,
long-service awards, pension, retirement or other benefits or similar payments.
The Plan is discretionary in nature. The Option is a one-time benefit that does
not create any contractual or other right to receive additional awards or other
benefits in the future. Future grants, if any, are at the sole grace and
discretion of NCR, including, but not limited to, the timing of the grant,
amount and vesting provisions.
17.    No Advice Regarding Grant. NCR is not providing any tax, legal or
financial advice, nor is NCR making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
18.    Electronic Delivery and Acceptance. NCR may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by NCR or the TPA.
19.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.
20.    Amendment. The terms of the Option as evidenced by this Agreement may be
amended by the NCR Board of Directors or the Committee or any delegate thereof,
but no such amendment shall be made which would materially impair your rights
hereunder without your consent, except such an amendment made to comply with
applicable law, including Section 409A of the Code, stock exchange rules or
accounting rules.
21.    Waiver. You acknowledge that a waiver by NCR of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach of this Agreement.

10

--------------------------------------------------------------------------------



22.    Provisions Applicable to Participants in Jurisdictions outside the United
States. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if you are or become subject to the laws of a jurisdiction outside the
United States, your Award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for your country (the “Appendix”).
In addition, your Award shall be subject to the laws and requirements of such
jurisdiction outside the United States and the terms and conditions of this
Agreement are deemed modified to the extent NCR determines necessary or
advisable for legal or administrative reasons. Moreover if you relocate to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent NCR determines that the
application of such terms is necessary or advisable for legal or administrative
reasons. Finally, the Committee may take any other action, including amending
this Agreement, before or after an Award is made, that it deems necessary or
advisable to obtain approval or comply with any necessary local governmental
regulatory requirements or exemptions to the extent such amendment is
permissible under the Plan with or without your prior written consent.
23.    Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect the law
governing this Agreement and any claims arising under or relating to it, Section
12 of this Agreement shall prevail.
24.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, the Option and your right to exercise any portion of the Option
that has become Vested hereunder are subject to and expressly conditioned upon
your timely annual certification to NCR’s Code of Conduct, and in the event of
your failure to timely provide any such certification as may be required prior
to the date that the Options would otherwise be vested under this Agreement
those Options shall be forfeited; provided that no such forfeiture shall occur
unless you are provided written notice (which notice may be provided by email)
of the impending forfeiture, and you do not provide your certification to NCR’s
Code of Conduct within thirty days following such notice.
25.    No Right to Continued Employment. The Plan and this Agreement do not
constitute a contract of employment or impose on you, the Company or your
Employer any obligation to retain you as an employee, to change the status of
your employment, or to change the Company’s policies or those of its
Subsidiaries’ regarding termination of employment. Employment with the Company
and the Employer is at will. You or the Company or your Employer may terminate
the employment relationship at any time, with or without cause.
26.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this Agreement shall be forfeited by you and this Agreement shall
have no force and effect if it is not duly executed by electronic acceptance in
a form prescribed by and acceptable to the Company, by the date established by
the Company and set forth on the website of the TPA at
(www.netbenefits.fidelity.com); on which this Agreement is posted.


        

11

--------------------------------------------------------------------------------



APPENDIX A
PROVISIONS FOR NON-U.S. PARTICIPANTS

2015 Stock Option Award Agreement
NCR Corporation 2013 Stock Incentive Plan
(Non-Statutory Stock Option)


The following terms and conditions apply to Participants who reside outside the
United States or who are otherwise subject to the laws of a country other than
the United States. In general, the terms and conditions in this Appendix A
supplement the provisions of the Agreement, unless otherwise indicated herein.
1.    Nature of Grant. In accepting the Option, you acknowledge, understand and
agree that:
(a)the Option and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation;
(b)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(c)    if the underlying Shares do not increase in value, the Option will have
no value;
(d)    if you exercise the Option and acquire Option Shares, the value of such
Option Shares may increase or decrease in value, even below the Exercise Price;
(e)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from your Termination of Employment (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of the Option
to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against NCR, any of its Subsidiaries or Affiliates or the
Employer, waive your ability, if any, to bring any such claim, and release NCR,
its Subsidiaries, Affiliates and the Employer from any such claim; if
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(f)    for purposes of the Option, your employment or service relationship will
be considered terminated as of the date you are no longer actively providing
services to NCR or one of its Subsidiaries or Affiliates (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), and unless otherwise expressly
provided in this Agreement or determined by NCR, (i) your right to vest in the
Option under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., your period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are

12

--------------------------------------------------------------------------------



employed or the terms of your employment agreement, if any); and (ii) the period
(if any) during which you may exercise the Option after such Termination of
Employment will commence on the date you cease to provide services and will not
be extended by any notice period mandated under employment laws in the
jurisdiction where you are employed or terms of your employment agreement, if
any; the Committee shall have the exclusive discretion to determine when you are
no longer actively providing services for purposes of your Option (including
whether you may still be considered to be providing services while on a leave of
absence);
(g)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares of the
Company; and
(h)    neither NCR, the Employer nor any Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Option or of any amounts
due to you pursuant to the exercise of the Option or the subsequent sale of any
Option Shares acquired upon exercise.
2.    Language. If you have received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control. You acknowledge that it is your express wish that
this Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.  By accepting the Stock Units, you confirm
having read and understood the Plan and this Agreement, including all terms and
conditions included therein, which were provided in the English language.  You
accept the terms of those documents accordingly.
3.    Conditions for Issuance. Notwithstanding any other provision of the Plan
or this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any shares issuable upon exercise of the
Options prior to the completion of any registration or qualification of the
shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. You
understand that the Company is under no obligation to register or qualify the
Shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. The grant of Options is not intended to be a public offering of
securities in your country, and the Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities in
connection with this grant, and the grant of the Options is not subject to the
supervision of the local securities authorities.



13

--------------------------------------------------------------------------------



4.    Repatriation and Other Non-U.S. Compliance Requirements. As a condition of
the grant of your Options, you agree to repatriate all payments attributable to
the Shares and/or cash acquired under the Plan (including, but not limited to,
dividends) in accordance with local foreign exchange rules and regulations in
your country of residence (and your country of employment, if different). In
addition, you also agree to take any and all actions, and consent to any and all
actions taken by the Company, its Subsidiaries and Affiliates, as may be
required to allow the Company, its Subsidiaries and Affiliates to comply with
local tax, exchange control, insider trading and other laws, rules and
regulations in your country of residence (and your country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local laws, rules and
regulations in your country of residence (and your country of employment, if
different) with respect to the Option and the Option Shares subject thereto.
5.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell Shares or rights to such shares (e.g., Options) under the Plan during
such times as you are considered to have “inside information” regarding the
Company (as defined by the laws in your country). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable insider trading policy of the Company. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.



14

--------------------------------------------------------------------------------



APPENDIX B
COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS

2015 Stock Option Award Agreement
NCR Corporation 2013 Stock Incentive Plan
(Non-Statutory Stock Option)
This Appendix B includes special terms and conditions applicable to you if you
reside in the countries below. These terms and conditions are in addition to or,
if so indicated, in place of, those set forth in the Agreement. Capitalized
terms used but not defined in this Appendix have the meanings assigned to them
in the Plan, or the Agreement, as applicable.
This Appendix B also includes information relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of the Grant Date. Such laws are
often complex and change frequently. As a result, NCR strongly recommends that
you do not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Options are exercised or Shares
acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to your
particular situation and NCR is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a citizen or resident of another
country for local law purposes, or transfer employment or residency to another
country after the Grant Date, the notifications contained herein may not be
applicable to you. In addition, NCR shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to you.
CHINA
Exercise of Option. This provision supplements Section 6 of the Agreement:
Due to regulatory requirements in the People’s Republic of China (“China”), the
Exercise Price may only be paid through a broker-assisted cashless exercise
pursuant to which you provide irrevocable instructions to NCR’s designated
broker to effect the immediate sale of all of the exercised Option Shares and
remit to NCR, out of the sale, sufficient funds to cover the aggregate Exercise
Price payable for the exercised Option Shares. The remaining sale proceeds, less
the amount of any Tax-Related Items and broker’s fees or commissions, will be
remitted to you in accordance with applicable exchange control laws and
regulations. You will not be permitted to hold Shares after exercise. NCR
reserves the right to allow additional methods of exercise depending on the
development of local law.
Exchange Control Restrictions. You understand and agree that, if you are subject
to exchange control laws in China, you will be required to immediately
repatriate to China the proceeds from the sale of any Option Shares acquired
under the Plan. You further understand that such

15

--------------------------------------------------------------------------------



repatriation of the proceeds may need to be effected through a special exchange
control account established by NCR or a Subsidiary or Affiliate, and you hereby
consent and agree that the proceeds from the sale of Option Shares acquired
under the Plan may be transferred to such account by NCR (or the broker) on your
behalf prior to being delivered to you. You also agree to sign any agreements,
forms and/or consents that may be reasonably requested by NCR (or the broker) to
effectuate such transfers.
The proceeds may be paid to you in U.S. dollars or local currency at NCR’s
discretion. If the proceeds are paid to you in U.S. dollars, you understand that
you will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to you in
local currency, (i) you acknowledge that NCR is under no obligation to secure
any particular exchange conversion rate and that NCR may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) you agree to bear any currency fluctuation risk between the time the
Option Shares are sold and the time the proceeds are converted to local currency
and distributed to you.
Finally, you agree to comply with any other requirements that may be imposed by
NCR in the future in order to facilitate compliance with exchange control
requirements in China.
ISRAEL
Trust Arrangement. You understand and agree that this Award is offered subject
to and in accordance with the terms of the Plan and its Israeli Appendix. Upon
exercise, the Shares shall be controlled by the Company’s trustee appointed by
the Company or its Subsidiary or Affiliate in Israel (the “Trustee”) for your
benefit for at least such period of time as required by Section 102 or any
shorter period determined under the Israeli Income Tax Ordinance (New Version),
5721-1961 as now in effect or as hereafter amended (the “Ordinance”) (with
respect to the “capital gain route”) or by the Israeli Tax Authority (the
“Lock‑Up Period”). You shall be able to request the sale of the Shares or the
release of the Shares from the Trustee, subject to the terms of the Plan, this
Agreement and any applicable Israeli tax law. Without derogating from the
aforementioned, if the Shares are released by the Trustee during the Lock‑Up
Period, the sanctions under Section 102 of the Ordinance shall apply to and be
borne by you. The Shares shall not be sold or released from the control of the
Trustee unless the Company, the Subsidiary or Affiliate and the Trustee are
satisfied that the full amount of Tax-Related Items due have been paid or will
be paid in relation thereto. Notwithstanding any provision of this Agreement or
the Plan to the contrary except the provisions in Section 2 of this Agreement
relating to a Good Reason Termination (as defined in Section 2) or your
Retirement (in each case, to the extent specifically applicable to you), in the
event of your resignation from service with NCR or the Employer due to any
reason, including worsening of employment conditions, or any other reason
relating to conditions of employment, all unvested Stock Units will
automatically terminate and be forfeited and no shares or cash will be issued or
paid to you (as the case may be).







16